Citation Nr: 1761118	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  14-12 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent prior to October 1, 2012, and in excess of 70 percent from October 1, 2012, for post-traumatic stress disorder (PTSD) with depression and alcohol dependence.


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1974 to February 1977, October 1978 to July 1985, and November 1990 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the St. Louis, Missouri, regional office (RO) of the Department of Veterans Affairs (VA).  The October 2012 rating decision granted entitlement to service connection for PTSD and assigned a 50 percent evaluation effective August 22, 2008.  The Board remanded the case in September 2015 for additional development.  The Board finds there was substantial compliance with the requested developments.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

A May 2016 rating decision granted an increased rating for the service-connected PTSD to 70 percent, effective October 1, 2012.  Although a higher rating had been assigned, the issue remains in appellate status as the maximum initial rating had not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).


FINDINGS OF FACT

1.  Prior to October 1, 2012, the medical evidence of record establishes the Veteran's PTSD with depression and alcohol dependence was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  From October 1, 2012, the medical evidence of record establishes the Veteran's PTSD with depression and alcohol dependence, at worst, was manifested by occupational and social impairment with deficiencies in most areas due to symptoms such as an inability to establish and maintain effective relationships and being unreliable and unmotivated in worklike settings.

3.  The Veteran's PTSD with depression and alcohol dependence has not been manifested by total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger to hurting himself or others, intermittent inability to perform activities of daily living, or spatial disorientation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD with depression and alcohol dependence prior to October 1, 2012 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2017).

2.  The criteria for a rating in excess of 70 percent for PTSD with depression and alcohol dependence as of October 1, 2012 have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The record shows that the Veteran received 38 U.S.C. § 5103(a)-compliant notice as to the underlying service connection claim for PTSD.  As the appeal of the initial rating is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has satisfied the duty to notify the Veteran and had satisfied that duty prior to the last readjudication in the May 2016 supplemental statement of the case. 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  VA afforded the Veteran a VA examination in November 2015, which included the appropriate findings to allow for a fair adjudication of the appeal, and thus the examination was adequate.  Consequently, the Board finds that the VA has satisfied the duty to assist provisions of law with regards to the claim for an increased initial rating for PTSD.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

PTSD

The Veteran's PTSD with depression and alcohol dependence (in remission) is evaluated as 50 percent disabling prior to October 1, 2012 and as 70 percent disabling from October 1, 2012 under DC 9411.  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130.  VA implemented DSM-V, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ initially certified the Veteran's appeal to the Board on August 13, 2014.

Factual Background

A July 29, 2008 VA treatment record noted the Veteran was experiencing nightmares two to three times a week and he slept four hours a night with flashbacks.  He stated that the other day he felt that he was on the Gulf for a short time although he realized that was not true.  The Veteran report he had startle response everyday including flies touching his skin that made him have cold chills.  He indicated there were a lot in the Gulf.  He said his energy was very poor, his mood was depressed sometimes and irritable, and his interest to do things was low even for working but that he continued to work to keep himself busy.  He reported that his concentration was low but most of the time was good.  He denied having any suicidal or self-harming thoughts.  He reported he had been working at a maximum security prison in Jefferson City for the last 22 years and said his work had been very stressful.  He reported that he was sent home due to the stress in May 2008 for two days.  On mental status evaluation, the Veteran was noted as alert, oriented to person, time, place, and situation, was cooperative with interviewer with good eye contact, good grooming and hygiene.  His speech was normal in rate, tone, and flow.  His thinking was noted as goal-directed and the Veteran denied any delusions.  The Veteran denied any suicidal, homicidal ideation, intention, or plan.  His mood was noted as depressed and irritable and his affect was noted as congruent with mood.  His insight and judgement was noted as fair.  The provider noted there were no prior suicide attempts.  The provider noted an impression of chronic PTSD and depressive disorder not otherwise specified (NOS) and assigned a GAF score of 55.

In an October 2008 VA treatment record, the Veteran reported that he was still dealing with his PTSD and that his prescribed medications did little to help.  The Veteran also reported experiencing night sweats.  The Veteran reported he was a corrections officer at the main prison in Jefferson City and also worked part time as a custodian elsewhere.  He reported his wife worked for the state as a clerk in the Department of Health.  He indicated that his main hobby was working on his car.  The provider noted the Veteran was oriented to time, person, and place, and was pleasant and cooperative.  

In a March 2009 VA treatment record, the Veteran reported his mood had been very depressed and his sexual drive had decreased for the last six months.  The Veteran reported he slept just two interrupted hours per night and that he was still having nightmares every other night with night sweats.  He reported continued flashbacks every other day where he felt he was on the Gulf for a short time although he realized that was not true.  The Veteran reported he had startle response with cold chills and that his energy was very poor.  He said his interest to do things was low even for working but he continued to work to keep busy.  On mental status evaluation, the Veteran was noted as alert, orientated to person, time, place, and situation, was cooperative with interviewer with good eye contact, and had good grooming and hygiene.  His speech was normal in rate, tone, and flow.  His thinking was noted as goal-directed and the Veteran denied any delusions.  The Veteran denied any suicidal, homicidal ideation, intention, or plan.  His mood was noted as depressed and irritable and his affect was noted as congruent with mood.  His insight and judgement was noted as fair.  The provider noted there were no prior suicide attempts.  The provider noted an impression of chronic PTSD and depressive disorder NOS and assigned a GAF score of 55.

In an April 2009 VA treatment record, the Veteran reported he had been sleeping better since he had been taking his medications.  However, the Veteran reported he still experienced less intense nightmares every night or every other night.  He reported he had been able to sleep seven uninterrupted hours a night.  He reported he still woke up and checked the doors and windows during the night.  The Veteran reported his mood was still depressed and anxious and that he had very low energy and low interest to do things.  He reported he continued to experience flashbacks every other day where he felt that he was on the Gulf for a short time although he realized that was not true.  The Veteran reported he had startle response with cold chills and that his energy was very poor.  He said his interest to do things was low even for working but he continued to work to keep busy.  He reported he got hearing aids two weeks ago and having them had helped him feel less irritable.  On mental status evaluation, the Veteran was noted as alert, oriented to person, time, place, and situation, was cooperative with interviewer with good eye contact, and had good grooming and hygiene.  His speech was normal in rate, tone, and flow.  His thinking was noted as goal-directed and the Veteran denied any delusions.  The Veteran denied any suicidal, homicidal ideation, intention, or plan.  His mood was noted as depressed and irritable and his affect was noted as congruent with mood.  His insight and judgement was noted as fair.  The provider noted there were no prior suicide attempts.  The provider noted an impression of chronic PTSD and depressive disorder NOS and assigned a GAF score of 55.

In a June 2009 VA treatment record, the Veteran reported he was still having sleeping problems although he stated he remember having just one nightmare every night that was not as intense as before.  He reported he was still waking up with cold sweats and that he slept seven hours interrupted per night.  He still woke up and checked the doors and windows during the night.  He stated his mood was less depressed since starting on Citalopram and that he felt depressed just once a week and irritable twice a week.  He reported his energy and interest to do things also had improved a little.  He reported he continued to experience flashbacks two to three times per week.  The Veteran reported he had startle response with cold chills.  On mental status evaluation, the Veteran was noted as alert, oriented to person, time, place, and situation, was cooperative with interviewer with good eye contact, and had good grooming and hygiene.  His speech was normal in rate, tone, and flow.  His thinking was noted as goal-directed and the Veteran denied any delusions.  The Veteran denied any suicidal, homicidal ideation, intention, or plan.  His mood was noted as less depressed and irritable but he was still anxious.  His affect was noted as congruent with mood.  His insight and judgement was noted as fair.  The provider noted there were no prior suicide attempts.  The provider noted an impression of chronic PTSD and depressive disorder NOS and assigned a GAF score of 55.

In an October 2009 VA treatment record, the Veteran reported he still felt depressed and was not sleeping well with Trazodone.  He reported his nightmares were still present but occurred less often.  The Veteran reported taking his medication only when he was depressed and that most of the time he forgot to take them.  On mental status evaluation, the Veteran was noted as alert, oriented to person, time, place, and situation, was cooperative with interviewer with good eye contact, and had good grooming and hygiene.  His speech was normal in rate, tone, and flow.  His thinking was noted as goal-directed and the Veteran denied any delusions.  The Veteran denied any suicidal, homicidal ideation, intention, or plan.  His mood was noted as depressed and his affect was noted as congruent with mood.  The provider noted the Veteran was joking and smiling while he explained how he only took his medications when he got depressed.  His insight and judgement was noted as fair.  The provider noted there were no prior suicide attempts.  The provider noted an impression of chronic PTSD and depressive disorder NOS and assigned a GAF score of 60.

In a February 2010 VA treatment record, the Veteran reported he was not sleeping well and still felt depressed occasionally.  He stated he took his medication occasionally and reported he would take a pill when he felt stressed.  He indicated he felt better after taking his medication.  The provider noted the Veteran had not called in for most of his medications since June 2009 and guessed the Veteran had not taken any of his medications except perhaps Celexa when he felt anxious.  The provider noted the Veteran also had not been taking his sleeping pills.  The Veteran reported he was doing well overall and therefore did not take his medications.  The Veteran denied feeling suicidal and reported some anxiety occasionally.  The Veteran reported receiving good support from his wife.  The provider noted the Veteran currently drank a six pack of bear every day and was not motivated to quit.  On mental status evaluation, the Veteran was noted as alert, oriented to person, time, place, and situation, was cooperative with interviewer with good eye contact, and had good grooming and hygiene.  His speech was normal in rate, tone, and flow.  His thinking was noted as goal-directed and the Veteran denied any delusions.  The Veteran denied any suicidal, homicidal ideation, intention, or plan.  His mood was noted as depressed and his affect was noted as congruent with mood.  The provider noted the Veteran was joking and smiling when he explained how he only took his medications when he got depressed.  His insight and judgement was noted as fair.  The provider noted there were no prior suicide attempts.  The provider noted an impression of chronic PTSD that was stable without medications and depressive disorder NOS and assigned a GAF score of 60.

In a May 2010 VA treatment record, the provider noted the Veteran was non-compliant with his medications and seemed to do well without medications.  The Veteran indicated he experienced depression occasionally which the provider noted it appeared as anxiety.  The provider noted the Veteran acknowledged drinking six pack of beer per day but did not see that as a problem and the Veteran was not interested in quitting.  On mental status evaluation, the Veteran was noted as pleasant and cooperative with normal and appropriate psychomotor actions.  The Veteran was noted as alert and oriented to person, time, place, and situation.  The Veteran was noted as wearing appropriate clothing and had good eye contact during interview.  The Veteran's speech was noted as fluent with normal rate and tone.  His mood was noted as euthymic with affect in the congruent range.  The provider noted the Veteran's insight, judgement, memory, and concentration was impaired.  The provider noted there were no signs or symptoms of psychosis, hallucination, delusions, paranoia, or illusions.  The Veteran denied suicidal or homicidal ideation, plan, or intent.  The provider noted the Veteran's intellect was below average and had a normal fund of knowledge.  The provider noted an impression of chronic PTSD that was stable without medications, major depression, and alcohol dependence.  The provider assigned a GAF score of 60.  The provider noted the Veteran was not an imminent harm to self or others and that the Veteran was able to identify protective factors and had good social support.

A June 2010 SSA treatment record noted the Veteran was in a motorcycle accident that resulted in a concussion.  

In an August 2010 VA treatment record, the Veteran reported that he told his wife he was going to leave her but he indicated he did not remember anything like that at all.  He reported he got angry quickly and may be irritable and was isolative.  On mental status evaluation, the Veteran was noted as pleasant and cooperative with normal and appropriate psychomotor actions.  The Veteran was noted as alert and oriented to person, time, place, and situation.  The Veteran was noted as wearing appropriate clothing and had good eye contact during interview.  The Veteran's speech was noted as fluent with normal rate and tone.  His mood was noted as euthymic with affect in the congruent range.  The provider noted the Veteran's insight, judgment, memory, and concentration were impaired.  The provider noted there were no signs or symptoms of psychosis, hallucination, delusions, paranoia, or illusions.  The provider noted the Veteran's flow of thought was rational and logical.  The Veteran denied suicidal or homicidal ideation, plan, or intent.  The provider noted the Veteran's intellect was below average and had a normal fund of knowledge.  The provider noted an impression of chronic PTSD that was stable without medications, major depression, and alcohol dependence.  The provider assigned a GAF score of 60.  The provider noted the Veteran was not an imminent harm to self or others and that the Veteran was able to identify protective factors and had good social support.

In a September 2010 VA treatment record, the Veteran reported he was concerned that the other day he told his wife he was leaving before something happened but that he did not remember saying that to his wife.  The Veteran reported that when she told him what he said, it really bothered him.  He reported that he isolated himself in his garage listening to music.  He reported he did not socialize with friends and that this stopped after he returned from Desert Storm.  The Veteran mentioned that he tried to keep busy instead of sitting to prevent all kinds of things from going through his mind.  He reported experiencing nightmares every two to three days and that he had difficulty going back to sleep after waking up from a nightmare.  On mental status evaluation, the Veteran was noted as pleasant and appropriate.  He was noted as alert, oriented, and cooperative during the interview.  His mood was noted as a little anxious with meeting a new therapist and he had congruent affect.  His speech was noted about normal for tone, rate, and volume.  The provider noted the Veteran had good eye contact and his thoughts were goal directed with no circumstantial or tangential thought processes present.  The Veteran denied auditory or visual hallucinations and no delusional content were noted.  The Veteran's suicidal ideations were discussed in detail and the Veteran denied recent or current suicidal or homicidal ideations, plans, or intentions.  The provider noted his insight and judgment seemed fair.  The provider noted an impression of PTSD, major depression, and alcohol dependence.  The provider assigned a GAF score of 60.  

In an October 2010 VA treatment record, the Veteran reported his wife had a couple of people over dinner and that during the dinner, the Veteran snapped and cussed at his the wife after she had said something.  The Veteran reported that everyone left after the outburst and the Veteran went out to his garage.  He reported that after he went up to go to bed, his wife was mad, but the Veteran indicated he had forgotten about the situation at dinner.  The Veteran reported he had a difficult time trusting people, even his wife and that he thought it had gotten worse since he went to Desert Storm.  He reported the only friends he had were from the motorcycle club.  The Veteran reported he had difficulty with sleep and that he woke up at 2am that morning covered in sweat.  On mental status evaluation, the Veteran was noted as pleasant and appropriate.  He was noted as alert, oriented, and cooperative during the interview.  His mood was noted as euthymic and he had congruent affect.  His speech was noted about normal for tone, rate, and volume.  The provider noted the Veteran had good eye contact and his thoughts were goal directed with no circumstantial or tangential thought processes present.  The Veteran denied auditory or visual hallucinations and no delusional content were noted.  The Veteran's suicidal ideations were discussed in detail and the Veteran denied recent or current suicidal or homicidal ideations, plans, or intentions.  The provider noted his insight and judgment seemed fair.  The provider noted an impression of PTSD, major depression, and alcohol dependence.  The provider assigned a GAF score of 60.  

In a November 2010 VA treatment record, the Veteran reported he had not been taking his medications for weeks now and did not want to restart them.  He reported that about once a month he woke up with cold sweats and got out of bed and patrolled his residence.  On mental status evaluation, the Veteran was noted as pleasant and cooperative with normal and appropriate psychomotor actions.  The Veteran was noted as alert and oriented to person, time, place, and situation.  The Veteran was noted as wearing appropriate clothing and had good eye contact during interview.  The Veteran's speech was noted as fluent with normal rate and tone.  His mood was noted as euthymic with affect in the congruent range.  The provider noted the Veteran's insight, judgment, memory, and concentration were impaired.  The provider noted there were no signs or symptoms of psychosis, hallucination, delusions, paranoia, or illusions.  The provider noted the Veteran's flow of thought was rational and logical.  The Veteran denied suicidal or homicidal ideation, plan, or intent.  The provider noted the Veteran's intellect was below average and had a normal fund of knowledge.  The provider noted an impression of chronic PTSD that was stable without medications, major depression, and alcohol dependence.  The provider assigned a GAF score of 65.  The provider noted the Veteran was not an imminent harm to self or others and that the Veteran was able to identify protective factors and had good social support.

In a December 2010 VA treatment record, the Veteran mentioned he had been depressed lately and was having more night sweats and nightmares.  He also reported an almost daily feeling like there was something that crawled on him occasionally.  The Veteran reported that he usually went to bed around 6:30pm to 7pm and woke up at midnight.  He reported he never closed his door at night so he could get up and check things around the house.  After he made sure everything was closed up, he sat around, drank coffee, and was afraid to go back to sleep.  He reported he did not hunt or fish and he always had the feeling someone was watching him or someone was there looking for trouble.  The provider noted the Veteran was retired and that the Veteran continued to report experiencing hypervigilance, hyperarousal, and re-experiencing.  On mental status evaluation, the Veteran was noted as pleasant and cooperative with normal and appropriate psychomotor actions.  The Veteran was noted as alert and oriented to person, time, place, and situation.  The Veteran was noted as wearing appropriate clothing and had good eye contact during interview.  The Veteran's speech was noted as fluent with normal rate and tone.  His mood was noted as dysthymic and anxious with affect in the congruent range.  The provider noted the Veteran's insight, judgment, memory, and concentration were impaired.  The provider noted there were no signs or symptoms of psychosis, hallucination, delusions, paranoia, or illusions.  The provider noted the Veteran's flow of thought was rational and logical.  The Veteran denied suicidal or homicidal ideation, plan, or intent.  The provider noted the Veteran's intellect was below average and had a normal fund of knowledge.  The provider noted an impression of PTSD, major depression, and alcohol dependence in remission for six months.  The provider assigned a GAF score of 55.  The provider noted the Veteran was not an imminent harm to self or others and that the Veteran was able to identify protective factors and had good social support.

In a June 2011 VA treatment record, the Veteran reported that he continued to deal with his DWI charges and that he cut back on his drinking since the accident in June 2010.  The Veteran reported if friends came over and were drinking, it was okay with him and they did not push it on him.  The Veteran reported experiencing nightmares at times and that he was not sleeping well.  On mental status evaluation, the Veteran was noted as pleasant and cooperative with normal and appropriate psychomotor actions.  The Veteran was noted as alert and oriented to person, time, place, and situation.  The Veteran was noted as wearing appropriate clothing and had good eye contact during interview.  The Veteran's speech was noted as fluent with normal rate and tone.  His mood was noted as euthymic with affect in the congruent range.  The provider noted the Veteran's insight, judgment, memory, and concentration were intact.  The provider noted there were no signs or symptoms of psychosis, hallucination, delusions, paranoia, or illusions.  The provider noted the Veteran's flow of thought was rational and logical.  The Veteran denied suicidal or homicidal ideation, plan, or intent.  The provider noted the Veteran's intellect was below average and had a normal fund of knowledge.  The provider noted an impression of PTSD, major depression, and alcohol dependence in remission but that he recently resumed beer once a week.  The provider assigned a GAF score of 59.  The provider noted the Veteran was not an imminent harm to self or others.

In an August 2011 VA treatment record, the Veteran reported he was eating well and sleeping well and reported medication compliance.  There were no significant changes upon mental status evaluation.  The provider assigned a GAF score of 55.

In an October 2011 VA treatment record, the Veteran was noted as well-groomed, pleasant and cooperative.  He reported financial stress and his wife's hospitalization for chest pains.  The provider assigned a GAF score of 53.

In an October 2011 SSA treatment record, the provider noted the Veteran experienced anxiety that caused interruption of daily activities and the Veteran had mild fatigue and sleep issues.  The provider noted the Veteran's mood swings and that he had recent slightly impaired memory.  

In a November 2011 VA treatment record, the Veteran reported that he did not associate with the Motorcycle Club anymore.  The Veteran reported that he was forgetting things lately.  He indicated that he forgot to take a shower about five to ten minutes after he told his wife he was going to take a shower.  She had to remind him.  The Veteran also reported he spaced out at times.  The provider assigned a GAF score of 53.

In a January 2012 VA treatment record, the Veteran endorsed sleep, mood, and anxiety symptoms.  There were no significant changes upon mental status evaluation.  The provider noted the Veteran was not an imminent harm to self or others.  The provider assigned a GAF score of 50.

In a February 2012 VA treatment record, the Veteran reported difficulty with sleep even when he took sleeping medication.  

In a March 2012 VA treatment record, the Veteran reported he was not doing very well due to his financial situation, his mother's illness, the recent death of his cousin, and his legal situation.  The provider noted the Veteran was not an imminent harm to self or others.  The provider assigned a GAF score of 49.

In May 2012 VA treatment records, the Veteran reported that he slept about six hours and he had been trying to keep busy.  He reported he avoided others, had few friends, and did not communicate much with his wife.  The Veteran also reported he did not like to go out to dinner because he was particular about his food.  The provider assigned a GAF score of 50.

In a June 2012 VA treatment record, the Veteran reported that he had not driven since June 2010 and that he was depressed because he was not able to go anywhere.  He reported he did not go outside very often and he may sit in his garage with the door open when his wife got home from work.  He stated he has had a friend come over and take his motorcycle out for a ride.  The provider assigned a GAF score of 50.

In a September 2012 VA treatment record, the Veteran reported he had been stressed and depressed since he had been put on 30 days house arrest for his DWI.  He reported difficulty sleeping at times.  The provider assigned a GAF score of 47.

The Veteran was provided a VA examination in October 2012.  The examiner assigned a GAF score of 50 due to the presence of significant irritability, anxiety and social avoidance associated with PTSD that creates conflict with others and led to missed work at times.  The examiner noted a lower GAF was not assigned due to the Veteran's history of maintaining gainful employment with the Department of Corrections (DOC) for 23 years and a long, stable marriage with his wife.  The examiner also noted the Veteran participated in a motorcycle club.  Since returning from Desert Storm, the Veteran was noted to have been withdrawn and disinterested in going out much.  The Veteran was noted to become easily irritated by his wife, particularly when she asked him questions.  Over the last three to five months, the Veteran reported reduced libido and disinterest in affection.  The Veteran reported a close relationship with his son who called him twice per month to check on him.  The Veteran tended to avoid his daughter because he was frustrated by her choices.  She was frequently in and out of jail.  The Veteran was noted to isolate at home and he reported friends came over less often.  The Veteran was noted as a member of a motorcycle club and had friends through the organization.  He reported he used to enjoy many activities such as watching sports but at the time of examination, his only interest was cleaning the house or his motorcycle and cooking.  The examiner noted that a DOC memorandum from 2008 indicated the Veteran was observed to be having difficulty coping with the stress of his work and was transferred to a different post.  The Veteran had been charged with three DWIs and his most recent one was in 2010 where he was in a motorcycle accident and was knocked unconscious.  The Veteran reported he had been having some memory difficulties since that time.  The Veteran reported his drinking increased significantly after returning from Desert Storm and he stated he drank to calm his nerves and stop the intrusive memories from Desert Storm.  

During examination, the examiner noted the Veteran experienced recurrent and distressing recollections of the event, recurrent distressing dreams, and intense psychological distress and physiological reactivity at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The examiner also noted the Veteran made effort to avoid thoughts, feelings, or conversations associated with the trauma, made efforts to avoid activities, places, or people that arouse recollections of the trauma, had an inability to recall an important aspect of the trauma, had markedly diminished interest or participation in significant activities, had feelings of detachment or estrangement from others, and had a restricted range of affect, had a sense of a foreshortened future.  The examiner noted the Veteran had difficulty falling or staying asleep, experienced irritability or outbursts of anger, had difficulty concentrating, had hypervigilance, and had exaggerated startle response.  The examiner noted the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted the Veteran's PTSD symptoms include depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, impaired impulse control, such as unprovoked irritability with periods of violence.  After examination, the examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform.  

In a January 2013 VA treatment record, the Veteran reported he continued to isolate, feel irritable, experience sleep issues, and was concerned with intrusive thoughts.  The Veteran reported that he did not want to isolate but he did not believe he had many options since he often felt uncomfortable in social setting or had trouble managing irritability.  The provider assigned a GAF score of 47.  The provider noted the Veteran was not an imminent harm to self or others.  

VA treatment records subsequently in 2013 noted not significant changes.  The Veteran was consistently noted to have maintained adequate hygiene and was not an imminent harm to self or others.

In a January 2014 private questionnaire by his doctor, the Veteran was noted to have a considerable degree of impairment in the ability to relate to other people, a definite degree of impairment in daily activities, definite degree of deterioration of personal habits, considerable degree of constriction of interest.  Regarding the Veteran's limitations on the Veteran's ability in a routine work setting on a sustained basis, the Veteran was noted to have considerable limitations in his ability to understand, carry out, and remember instructions, severe limitation in ability to respond appropriately to supervision and to coworkers,  and severe limitation in ability to respond to customary work pressures.  The private examiner noted the Veteran was not employable with mild limitation to perform simple tasks and repetitive and considerable limitations to perform complex tasks and varied tasks.  The private examiner found the Veteran's aforementioned limitations lasted or was expected to last longer than 12 months.

In a July 2015 VA treatment record, the Veteran reported he felt more depressed recently and stated he did not want to be around people.  He denied suicidal thoughts or ideations.  

In a November 2015 VA examination, the Veteran reported he continued to be married for 31 years and that he lived with his wife and dog and cat.  He stated they got along good.  He reported sharing household chores and that he spent most of his daily time in the garage.  He indicated the only time he spent with his wife was when they went shopping.  He reported a recent incident in which he gruffly asked someone to move away from his physical proximity in a store and he reported another incident from Walmart six or seven months ago when he thought someone was intentionally following him.  The Veteran reported he sometimes went to an auto parts shop.  He claimed that he ate most of his meals by himself and that he did share a bed with his wife.  The Veteran reported he took primary responsibility for caring for the family pets and that he completed most of the cooking for the household.  The Veteran reported he had two grown children with several grandchildren.  He visited with his children and grandchildren intermittently given the geographic distance from the Veteran.  He reported that he maintained some regular phone contact with his children and a couple of his grandchildren.  The Veteran reported that he owned a motorcycle and car that he liked to clean, wax, and maintain.  The Veteran also reported that he spent time watching television or listening to his stereo in the garage.  He also belonged to a motorcycle club and reported that he spent time at the President's house once every couple of months.  The Veteran noted that he often became frustrated with other people talking about the war when they were not there in the first place.  He reported that he occasionally attended church but did not like people being behind him.  He reported that he enjoyed grilling year round and that he would make quick trips out of the house to pick up cuts of meat to grill.  The Veteran reported exaggerated startle response to being surprised and he reported he was feeling scared in the moment and had the intense urge to leave.  He indicated once he was home, he was okay.  He denied any suicidal thoughts but reported intense anger with passing and nonspecific thoughts of hurting others.  He denied the experience of depressive episodes.  The Veteran reported recurrent daily intrusive thoughts but reported he could usually redirect his mind to other activities.  He reported that his elevated anger and irritability had continued and that he coped with these intense emotions by staying by himself and staying home.  He reported visual/imagery flashbacks of service-related stressors three to four times a week that lasted a few moments to a few minutes that went away.  The Veteran described that he appeared spaced out to others during these incidents.  The Veteran denied engaging his wife in any verbal arguments but did indicate that he stayed away from her so she did not say anything to set him off.  He stated that when he did become upset with his wife for asking him "stupid things," he would yell at her for a few moments and would later come back to apologize to her.  He reported he would then go out to the garage and watched television by himself.  He reported that he engaged in verbal aggression towards others in social situations but that these interactions had not escalated to physical altercation in recent years.  

During examination, the examiner noted the Veteran experienced recurrent, involuntary, and intrusive distressing memories of the traumatic events, recurrent distressing dreams, and intense or prolonged psychological distress as well as marked physiological reactions at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events.  The examiner noted the Veteran's avoidance of or made efforts to avoid distressing memories, thoughts, or feelings with the traumatic events.  The examiner also noted the Veteran's avoidance of or made efforts to avoid external reminders that aroused distressing memories, thoughts, or feelings about or closely associated with the traumatic events.  The examiner noted the Veteran had persistent and exaggerated negative beliefs or expectations about oneself, others, or the world, had markedly diminished interest or participation in significant activities, had feelings of detachment or estrangement from others, and had persistent inability to experience positive emotions.  The examiner noted the Veteran had irritable behavior and angry outbursts (with little or no provocation typically expressed as verbal or physical aggression toward people or object, had hypervigilance, had exaggerated startle response, had problems with concentration, and had sleep disturbance.  The examiner noted the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner noted the Veteran's PTSD symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, speech intermittently illogical, obscure, or irrelevant, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  

The examiner noted the Veteran's current indicated mental health-related impairment was consistent with occupational and social impairment with reduced reliability and productivity.  The examiner noted the Veteran independently maintained care of his household pets, daily chores, and cooking/preparing food for his household but that he did not maintain consistent use of prescription mental health medications, often engaged in self-isolation, even from his wife, and often engaged gruff or otherwise socially impolite verbal behaviors when in social or interpersonal contexts.  The Veteran continued to travel outside his residence for his variety of needs but that he was very focused on accomplishing his goal for the trip and claimed to avoid extraneous social interactions during such outings.  The Veteran reported that he coped with his intrusive thoughts either by drinking alcohol and/or self-isolating in the garage.  The examiner noted that the net effect of the Veteran's intrusive thought symptoms and less-than-optimal coping efforts would interfere with his ability to perform occupational tasks on more than an intermittent basis.  The examiner found that based on the Veteran's employment history, he would require employment/occupational activities that allowed him flexibility and independent discretion for the selection, timing, and duration of task completion; and minimal to no social or interpersonal contact with authority or supervisory figures.  The examiner found that based on the Veteran's training, education, and past occupational experiences, it was unlikely that the Veteran would be able to obtain employment with such accommodations short of starting his own company or business.  As such, the examiner found it was not likely that the Veteran would be able to obtain gainful employment, with all necessary accommodations, as a result of his current service-connected PTSD symptoms.

In a March 2016 VA treatment record, the Veteran admitted that he did not take his medications regularly.  He stated that he usually got up and cooked breakfast, then went to his garage around 10am and did not come out until 8pm.  He admitted feeling down and that he avoided people.  The provider noted the Veteran was alert and oriented to time, person, and place and had normal mannerism and dress.  The provider noted the Veteran's ongoing symptoms of depression and that the Veteran admitted he did not care about his health and taking his medications.

In a September 2017 VA treatment record, the Veteran indicated that he had lost some weight and was worried about that.  He admitted that he was not eating as much and felt more depressed again.  He had been busy caring for his wife since she had neck surgery a couple of months ago.  





Analysis

I. Prior to October 1, 2012

Turning to the question of the Veteran's entitlement to an initial rating in excess of 50 percent for his service-connected PTSD prior to October 1, 2012, and in light of the evidence discussed above, the Board finds that an initial disability rating in excess of 50 percent is not warranted for that period.  The Board notes that the Veteran has complained of periodic depression and anxiety and feelings of detachment and estrangement as well as increased irritability and problems sleeping.  Hence, the Board finds that the Veteran's PTSD more nearly approximates the assigned 50 percent rating for occupational and social impairment with reduced reliability and productivity, as manifested by his trouble with sleep, irritability and anger outbursts, anxiety, feelings of detachment and estrangement, and ongoing disturbances of motivation and mood.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (holding that symptoms recited in the rating schedule for mental disorders are to serve as examples of the type and degree of the symptoms and not an exhaustive list). 

The Board notes, as discussed above, that it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  Nonetheless, upon review of the relevant medical evidence discussed above, the Board finds that, prior to October 1, 2012, the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.130, Diagnostic Code 9411.  Therefore, a disability rating in excess of the 50 percent disability rating initially assigned is not warranted prior to October 1, 2012.  In so finding, the Board notes that there is no evidence that the Veteran has problems tantamount to obsessive or ritualistic behavior that interfered with his routine activities.  There is, further, no evidence that he has at any time displayed stereotyped speech, difficulty in understanding complex commands, or neglect of personal appearance and hygiene.  The Veteran has regularly denied suicidal and homicidal ideations and psychotic symptoms.  Additionally, the Veteran has consistently been found able to perform activities of daily living, he maintains the household, conducts household chores, cooks, and cares for his pets.  These are the sort of things that strongly suggest that he does not experience deficiencies in most areas as is required for a 70 percent rating.  Rather, his difficulties are akin to the problems identified by the criteria for a 50 percent rating, with reduced reliability and productivity as a result.  In particular, the Board notes that the Veteran has not been found to have deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

In sum, the Board finds that prior to October 1, 2012, the Veteran's symptoms of PTSD are not of the degree contemplated by the criteria for a 70 percent rating; they are more like those contemplated by the initially assigned 50 percent rating.  He is not deficient in most areas.  His speech is not illogical, obscure, or irrelevant; he does not experience near-continuous panic or depression.  He has not been so irritable as to have periods of violence.  In reaching this conclusion, the Board acknowledges that there is some evidence of occupational and social impairment.  Nevertheless, the Veteran has stated he maintained relationships with his wife, children, and a few friends from the motorcycle club.  As discussed above, the Veteran has at no time exhibited gross impairment of thought processes.  Also, he is able to communicate without speech problems.  In addition, the Veteran worked for approximately 23 years at the Department of Corrections before retiring.  Although he has been noted to experience intermittent anxiety and depressed mood and intermittent flashbacks, the kinds of problems he experiences are most like those set forth in the criteria for a 50 percent rating.  Consequently, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 50 percent for the Veteran's service-connected PTSD prior to October 1, 2012.  See 38 C.F.R. § 4.7.

II. From October 1, 2012

The Board finds that the Veteran's symptomology does not warrant a rating higher than 70 percent disabling from October 1, 2012.  While the November 2015 VA examiner determined the Veteran would be unable to secure and maintain substantial gainful employment, it is significant to note that the examiner did not find symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, being a persistent danger to himself or others, spatial disorientation, significant memory loss, or an inability to perform activities of daily living.  As noted above, the Veteran maintains relationships with his wife, children, a few grandchildren, and a few friends at the motorcycle club.  He has consistently maintained his personal hygiene and appearance, conducts household chores, cooks, and cares for his pets.  As such, the Veteran does not meet the criteria for total occupational and social impairment due to the types of symptoms listed in the general rating formula for mental disorders.  

Based upon the foregoing, from October 1, 2012, the Board finds that the Veteran's PTSD, at worst, more closely approximates occupational and social impairment with deficiencies in most areas.  Thus, a rating in excess of 70 percent is not warranted from October 1, 2012.


ORDER

Entitlement to a rating higher than 50 percent for PTSD with depression and alcohol dependence prior to October 1, 2012, is denied.

Entitlement to a rating higher than 70 percent for PTSD with depression and alcohol dependence as of October 1, 2012, is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


